DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed May 16, 2022 (hereinafter "Remarks”) have been fully considered but they are not persuasive.

On page 9 of the Remarks, Applicant argues “Claim 7 has been amended to depend from claim 4.”  Examiner disagrees.
	As noted in the CLAIM OBJECTION section below, claim 7 is identical to the claim previously submitted on January 15, 2021 and has no currently amended language.

	On pages 12-13 of the Remarks, Applicant argues against the claim interpretation of a “control unit” under 112(f).  Specifically, Applicant argues “claim 1 provides a physical structure (the light source) through which the operations of the ‘control unit’ are performed” (emphasis added).  Examiner is not persuaded. 
	Examiner notes the control unit as currently amended is “configured to switch from a first operation mode to a second operation mode in response to the at least one interaction or the ambient lighting condition detected via the sensor” (emphasis added) which requires some type of logic and decision making.  The proposed physical structure of a light source does not provide sufficient structure to perform the function as argued.


Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  
Furthermore, the common knowledge or well-known in the art statements presented in the prior office action are now taken to be admitted prior art because Applicant either failed to traverse the Examiner’s assertion of official notice or the traversal was inadequate.
Examiner thanks Applicant for recognizing the common art and advancing the focus of the prosecution with respect to Applicant's inventive concept.


Claim Objections
Claims 7 and 36 are objected to because of the following informalities:  
Claim 7 is identified as “currently amended” but the language is identical to the claim previously submitted on January 15, 2021.  Examiner is treating the claim as previously presented for the remainder of this Office Action; and
Claim 36 recites “wherein the sensor is a touch panel is configured to detect a duration of the touch by the user” (emphasis added).  

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to switch from a first operation mode to a second operation mode in response to the at least one interaction or the ambient lighting condition detected via the sensor” (claim 1 – 
emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes functionality to switch from a first operation mode to a second operation mode in response to the at least one interaction or the ambient lighting condition detected via the sensor is being treated as a non-specialized function and therefore no disclosure of an algorithm is required.  Therefore, any known prior art device that performs the claimed function would apply. 

In the interest of compact prosecution, Examiner notes the terms "display unit" and “display module” do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because structure, in the form of a display, is recited to perform the function.
	

*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-18, 21, 25, 26 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (USPN 2015/0294627) and further in view of Shin et al. (USPN 2010/0123741).

With respect to claim 1, Yoo teaches a display system comprising: 
a display unit configured to display an image to a user (Claim 27 and Figs. 1, 4 and 11 and paragraph [0069]); 
a sensor configured to detect at least one of an interaction with the display system by the user (Claims 7 and 8 and paragraphs [0042] and [0097] teach a sensor to detect touch input events), and an ambient lighting condition in an environment of the display system (Claims 12-15 and 29 and paragraphs [0051], [0082] and [0097] teach a sensor to detect ambient light events); and 
a control unit (Figs. 1, 2 and 11 and paragraphs [0098], [0188] and [0191] teach a processor) configured to switch from a first operation mode to a second operation mode in response to the at least one interaction or the ambient lighting condition detected via the sensor (Figs. 1-4 and 11 and paragraphs [0097], [0101]-[0104], [0188] and [0191] teach a processor determining a specified region corresponding an input as a first operation mode and a highlighting function based on the input as a second operation mode), 
wherein, in the first operation mode, the display unit exhibits a uniform spatial luminance (Figs. 1-4 and 11 and paragraphs [0098], [0101]-[0104], [0188] and [0191] teach a first operation mode before the brightness is changed in a highlighted area),
wherein, in the second operation mode, a luminance in a specified region of the display unit is increased relative to that in one or more other regions of the display unit such that the display unit comprises a variable spatial luminance (Figs. 1-4 and 11 and paragraphs [0097], [0098], [0101]-[0104], [0188] and [0191] teach a changing brightness in a highlighted region to be higher than the other areas), wherein, in the second operation mode, the specified region is operated to comprise a second brightness level that is greater than the first brightness level (Figs. 3A-4 and paragraphs [0098] and [0101]-[0104] teach changing brightness in a highlighted region to be higher than the other areas). 
However, Yoo fails to expressly teach a light source and specific brightness levels in the first operation mode and second operation mode.  Specifically, Yoo fails to expressly teach “wherein, in the first operation mode, a light source of the display unit is operated to comprise a first brightness level in a range from 500 nits to about 1500 nits such that the display unit exhibits a uniform spatial luminance, wherein, in the second operation mode, a luminance in a specified region of the display unit is increased relative to that in one or more other regions of the display unit such that the display unit comprises a variable spatial luminance, wherein, in the second operation mode, the light source in the specified region is operated to comprise a second brightness level that is greater than the first brightness level and in a range from about 1000 nits to about 3000 nits” (emphasis added).
	Shin teaches a known technique using a light source in a display and providing different operation modes with specific nits (Figs. 1-6 and paragraph [0081]).  Specifically, Shin teaches wherein, in the first operation mode, a light source of the display unit (Figs. 1-6 and paragraph [0081] teach a light source) is operated to comprise a first brightness level in a range from 500 nits to about 1500 nits (Figs. 1-6 and paragraph [0081] teach a first display mode with 500 nits), wherein, in the second operation mode, a luminance in a specified region of the display unit is increased relative to that in one or more other regions of the display unit such that the display unit comprises a variable spatial luminance, wherein, in the second operation mode, the light source in the specified region is operated to comprise a second brightness level that is greater than the first brightness level and in a range from about 1000 nits to about 3000 nits (Figs. 1-6 and paragraph [0081] teach a second display mode with 1000 nits).
Yoo teaches a base process/product of a display with first and second operation modes which the claimed invention can be seen as an improvement in that wherein, in the first operation mode, a light source of the display unit is operated to comprise a first brightness level in a range from 500 nits to about 1500 nits such that the display unit exhibits a uniform spatial luminance, wherein, in the second operation mode, a luminance in a specified region of the display unit is increased relative to that in one or more other regions of the display unit such that the display unit comprises a variable spatial luminance, wherein, in the second operation mode, the light source in the specified region is operated to comprise a second brightness level that is greater than the first brightness level and in a range from about 1000 nits to about 3000 nits.  Shin teaches a known technique of using a light source in a display and providing different operation modes with specific nits that is comparable to the base process/product.
Shin’s known technique of using a light source in a display and providing different operation modes with specific nits would have been recognized by one skilled in the art as applicable to the base process/product of Yoo and the results would have been predictable and resulted in a display wherein, in the first operation mode, a light source of the display unit is operated to comprise a first brightness level in a range from 500 nits to about 1500 nits such that the display unit exhibits a uniform spatial luminance, wherein, in the second operation mode, a luminance in a specified region of the display unit is increased relative to that in one or more other regions of the display unit such that the display unit comprises a variable spatial luminance, wherein, in the second operation mode, the light source in the specified region is operated to comprise a second brightness level that is greater than the first brightness level and in a range from about 1000 nits to about 3000 nits which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 16, Yoo in view of Shin teaches the display system of claim 1, discussed above, wherein the display unit comprises at least one of an OLED display, LCD display, LED display or a DLP MEMS chip (Yoo, paragraph [0069]). 
With respect to claim 17, Yoo in view of Shin teaches the display system of claim 1, discussed above, wherein the sensor comprises at least one of a touch panel, a proximity sensor, a light sensor, an ultrasonic sensor, an optical image sensor, an eye-tracking system, and a microphone (Yoo, paragraphs [0042] and [0052] teach at least a touch panel and a light sensor). 
With respect to claim 18, Yoo in view of Shin teaches the display system of claim 17, discussed above, wherein the interaction by the user is at least one of: 
a touch by the user detected by at least one of the touch panel, the light sensor, the optical image sensor, and the ultrasonic sensor; a proximity of the user to the proximity sensor, the optical image sensor, or the ultrasonic sensor (Yoo, paragraphs [0042] and [0097]); 
a gesture by the user detected by at least one of the touch panel, the light sensor, the ultrasonic sensor, and the optical image sensor; a viewing direction of one or both eyes of the user detected by the eye tracking system (Yoo, paragraphs [0062] and [0102]); and 
a voice activation by the user detected by the microphone. 
With respect to claim 21, Yoo in view of Shin teaches the display system of claim 1, discussed above, wherein the specified region corresponds to a targeted area of the interaction detected by the sensor (Yoo, Fig. 4 and paragraph [0098]). 
With respect to claim 25, Yoo in view of Shin teaches the display system of claim 1, discussed above, wherein the variable spatial luminance comprises a variable luminance in two-dimensions (Yoo, Fig. 4 and paragraph [0098]; and Shin, Fig. 4). 
With respect to claim 26, Yoo in view of Shin teaches the display system of claim 1, discussed above, wherein the sensor is a touch panel that is configured to detect a touch by the user in one-dimension or in two-dimensions (Yoo, Claim 17 and Fig. 4 and paragraph [0062], [0103] and [0113]). 
With respect to claim 39, Yoo in view of Shin teaches the display system of claim 1, discussed above, wherein the display system is disposed on or in a vehicle dashboard, a vehicle center console, a vehicle door, a vehicle instrument cluster, a vehicle climate or radio control panel, an in-vehicle display, or a vehicle passenger entertainment panel (Yoo, paragraph [0029]). 
With respect to claim 40, Yoo in view of Shin teaches a vehicle comprising the display system (Yoo, paragraph [0029]) of claim 1 (see claim 1 above). 
Claim 41, a method, corresponds to and is analyzed and rejected for substantially the same reasons as the system of Claim 1, discussed above.

The further limitations of claims 42 and 43 are rejected for substantially the same reasons as claims 17 and 18, discussed above.


Claims 4, 7, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (USPN 2015/0294627) in view of Shin et al. (USPN 2010/0123741) and further in view of Boggs et al. (USPN 2019/0332217).

With respect to claim 4, Yoo in view of Shin teaches the display system of claim 1, discussed above.  However, Yoo in view of Shin fails to expressly teach further comprising a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least partially transparent to the light produced by the light source. 
Boggs teaches a known technique providing a curved cover sheet above a display that includes a light source (Figs. 1-9 and paragraphs [0004]-[0006], [0043]-[0053], [0108], [0109] and [0113] teach a cold-bent glass cover sheet for a display including a backlight).  Specifically, Boggs teaches a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least partially transparent to the light produced by the light source (Figs. 1-9 and [0004]-[0006], [0043]-[0053], [0108], [0109] and [0113].  Examiner notes at least paragraph [0048] teach a cold-bent curved glass cover layer over a display and at least paragraph [0113] teaches a backlight).
Yoo in view of Shin teaches a base process/product of a display system which the claimed invention can be seen as an improvement in that the display system further comprises a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least partially transparent to the light produced by the light source.  Boggs teaches a known technique of providing a curved cover sheet above a display that includes a light source that is comparable to the base process/product.
Boggs’ known technique of providing a curved cover sheet above a display that includes a light source would have been recognized by one skilled in the art as applicable to the base process/product of Yoo in view of Shin and the results would have been predictable and resulted in the display further comprising a substrate intermediate the display unit and the user, the substrate comprising a first surface arranged to face the user and a second surface opposite the first surface, and the substrate being at least partially transparent to the light produced by the light source which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 7, Yoo in view of Shin and further in view of Boggs teach the display system of claim 4, discussed above, wherein the substrate comprises a glass, glass-ceramic, or ceramic composition (Boggs, paragraph [0047]). 
	With respect to claim 12, Yoo in view of Shin and further in view of Boggs teach the display system of claim 4, discussed above, wherein the substrate is curved comprising a first radius of curvature (Boggs, Figs. 2 and 5-7.  At least Fig. 2, and paragraph [0048] teach a radius of curvature). 
With respect to claim 15, Yoo in view of Shin and further in view of Boggs teach the display system of claim 12, discussed above, wherein the substrate layer is cold-formed (Boggs, paragraphs [0043]-[0053] teach cold-bent curved glass).
	

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (USPN 2015/0294627) in view of Shin et al. (USPN 2010/0123741) and further in view of Li (USPN 2020/0234676).

With respect to claim 28, Yoo in view of Shin teaches the display system of claim 1, discussed above, wherein: 
when the display unit is in the first operation mode, the uniform spatial luminance comprises a luminance value L0 for the light source and a luminance value Ld0 for the display unit in a direction toward the user (Yoo, Fig. 4 and paragraph [0098]; and Shin, Figs. 1-6 and paragraph [0081].  Examiner notes the claim does not require any specific luminance values and a reasonably broad interpretation includes the teachings of Yoo and Shin), 
when the display system is in an off state, the display unit comprises a luminance value Ld0off in a direction toward the user (Yoo, Fig. 4 and paragraph [0098]; and Shin, Figs. 1-6 and paragraph [0081].  Examiner notes the claim does not require any specific luminance values and a reasonably broad interpretation includes the teachings of Yoo.  Examiner further notes a display in an “off” state provides a luminance value of 0 because the light source is turned off),
an amount of ambient light directed to the user from the specified region is La, and an amount of ambient light directed to the user from the one or more other regions is La0 (Examiner notes the claim does not require any specific luminance values and a reasonably broad interpretation includes the teachings of Yoo and Shin.  Examiner further notes there is an inherent ambient light present).
However, Yoo in view of Shin fail to expressly teach a contrast ratio CRa of the display system in the specified region in the first operation mode satisfies the following Equation 1:

    PNG
    media_image1.png
    49
    343
    media_image1.png
    Greyscale

a contrast ratio Cra0 of the display system the one or more other regions satisfies the following Equation 2:

    PNG
    media_image2.png
    50
    309
    media_image2.png
    Greyscale


Li teaches a known technique with a display using a contrast ratio formula (paragraphs [0037], [0088] and [0089]).  Specifically, Li teaches a contrast ratio CRa of the display system in the specified region in the first operation mode satisfies the following Equation 1:

    PNG
    media_image1.png
    49
    343
    media_image1.png
    Greyscale

a contrast ratio Cra0 of the display system the one or more other regions satisfies the following Equation 2:

    PNG
    media_image2.png
    50
    309
    media_image2.png
    Greyscale


(paragraphs [0037], [0088] and [0089] teach a contrast ratio formula: 

    PNG
    media_image3.png
    100
    236
    media_image3.png
    Greyscale


Examiner notes the only apparent difference between the formulas is Ld0off which is being treated as 0 because no light is emitted when a light source is turned off).
Yoo in view of Shin teaches a base process/product of a display in ambient light conditions which the claimed invention can be seen as an improvement in that a contrast ratio CRa of the display system in the specified region in the first operation mode satisfies the following Equation 1:

    PNG
    media_image1.png
    49
    343
    media_image1.png
    Greyscale

a contrast ratio Cra0 of the display system the one or more other regions satisfies the following Equation 2:

    PNG
    media_image2.png
    50
    309
    media_image2.png
    Greyscale

Li teaches a known technique of a display using a contrast ratio formula that is comparable to the base process/product.
Li’s known technique of a display using a contrast ratio formula would have been recognized by one skilled in the art as applicable to the base process/product of Yoo in view of Shin and the results would have been predictable and resulted in a contrast ratio CRa of the display system in the specified region in the first operation mode satisfies the following Equation 1:

    PNG
    media_image1.png
    49
    343
    media_image1.png
    Greyscale

a contrast ratio Cra0 of the display system the one or more other regions satisfies the following Equation 2:

    PNG
    media_image2.png
    50
    309
    media_image2.png
    Greyscale

which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
		
		
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (USPN 2015/0294627) in view of Shin et al. (USPN 2010/0123741) and further in view of Wang et al. (USPN 2019/0163308).

With respect to claim 36, Yoo in view of Shin teaches the display system of claim 1, discussed above.  However, Yoo in view of Shin fails to expressly teach wherein the sensor is a touch panel is configured to detect a duration of the touch by the user, and the control unit is configured to adjust the luminance of the specified region by a variable degree based on the duration of the touch. 
Wang teaches a known technique adjusting brightness based on touch duration (paragraph [0052] and TABLE 2 teach touch duration controls brightness adjustment.  Examiner notes the claim does not require any specific adjustment or duration and a reasonably broad interpretation includes the teachings of Wang).
Yoo in view of Shin teaches a base process/product of a display including a touch panel which the claimed invention can be seen as an improvement in that the touch panel is configured to detect a duration of the touch by the user, and the control unit is configured to adjust the luminance of the specified region by a variable degree based on the duration of the touch.  Wang teaches a known technique of adjusting brightness based on touch duration that is comparable to the base process/product.
Wang’s known technique of adjusting brightness based on touch duration would have been recognized by one skilled in the art as applicable to the base process/product of Yoo in view of Shin and the results would have been predictable and resulted in the touch panel being configured to detect a duration of the touch by the user, and the control unit is configured to adjust the luminance of the specified region by a variable degree based on the duration of the touch which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Cho et al. (USPN 2017/0011768) teaches a display with a range of 800 to 1000 nits;
Aman et al. (USPN 11,025,892) teaches a display with a range of 400 to 1000 nits;
Shin (USPN 2018/0089811) teaches a display with a range of 1000 to 4000 nits;
Ku (USPN 2020/0294470), Hoffman et al. (USPN 2016/0300537) and Knibbeler et al. (USPN 2014/0210847) teach a display with a range including at least 1000 nits; and
Noh et al. (USPN 2019/0279580) teaches a display with higher brightness in a second mode.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Antonio Xavier/Primary Examiner, Art Unit 2623